Per Curiam.
This is an application by the respondent, an attorney at law, to open a default in answering a petition by the *745Association of the Bar of the City of New York charging him with conversion of money belonging to a client. The petition came on for hearing by this court November 11, 1932, and was adjourned by stipulation to November 25, 1932, the respondent to serve a copy of his answer on the petitioner on or before Novem ber 24, 1932. A default was suffered by the respondent. The default continuing for some time thereafter, this court duly notified the respondent, by registered letter, that unless an answer was filed joining issue with the charges made by the petitioner, this court would proceed in the matter. The registered letter having been received by the respondent, thereafter an order of disbarment on the petition and default in answering was entered by this court on the 17th day of February, 1933.
The respondent has now appeared before this court in person, has explained the default and has frankly admitted his guilt. It appears also that complete restitution has been made, but as this was not made until after the complaint was brought to the attention of the Association of the Bar of the City of New York, it is of slight importance in mitigation.
The respondent, by his appearance and confession and explanation of his default, thus having mitigated to some extent the willful neglect of his obligations as an officer of the court in so far as he disregarded entirely grave charges filed against him, the judgment of this court is modified so as to provide that the respondent shall stand suspended for the period of two years from the date of the entry of the order hereon, with leave to apply for reinstatement at the expiration of that term upon proof of his compliance with the conditions incorporated in the order.
Present — Finch, P. J., Martin, O’Malley, Townley and Glennon, JJ.
Motion granted as indicated in order.